Citation Nr: 0410911	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Louis DiDonato, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1955 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from December 1994 and January 1996 rating determinations 
of the Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

With regard to the issue of service connection for a psychiatric 
disorder, to include PTSD, the appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's bilateral varicose 
veins disability was manifested by mild superficial varicose veins 
of both lower extremities with complaints of fatigue with 
prolonged exertion.  

2.  After January 12, 1998, the veteran's right lower extremity 
varicose vein disability has been manifested by complaints of 
fatigue and pain with only mild superficial varicose veins.

3.  After January 12, 1998, the veteran's left lower extremity 
varicose vein disability has been manifested by complaints of pain 
and fatigue with only mild superficial varicose veins.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for varicose veins of the lower extremities, bilateral, prior to 
January 12, 1998, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.10, 4.104, Diagnostic Code 7120 
(prior to January 12, 1998).

2.  Separate 10 percent disability ratings, and no higher, for 
varicose veins of the right and left lower extremity are met under 
rating criteria in effect since January 12, 1998.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.10, 4.104, 
Diagnostic Code 7120 (effective since January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The 
law and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hereinafter known collectively 
as VCAA.

The VCAA is applicable to all claims filed on or after November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  The Board concludes 
the discussions in the January 1996 rating determination, the 
December 1996 SOC, and the July 1997, November 2000, and October 
2003 SSOCs informed the appellant of the information and evidence 
needed to substantiate this claim.  In a September 2002 letter, 
the RO informed the veteran of the VCAA.  It specifically notified 
him of what the evidence had to show to support his claim, what 
had been received from the veteran, what had been done to help 
with his claim, what the veteran should do in support of his 
claim, where and when to send information, and where to contact VA 
if he had any questions.  In November 2002, the RO again informed 
the veteran of the VCAA.  It specifically notified him of what the 
evidence had to show to support his claim, what had been received 
from the veteran, what had been done to help with his claim, what 
the veteran should do in support of his claim, where and when to 
send information, and where to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO requested 
all relevant records identified by the appellant, and the 
appellant was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the evidence.  
He was also afforded several VA examinations during the course of 
this appeal.  The veteran also appeared at a hearing at the local 
RO before a hearing officer.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, the request for an increased evaluation was 
received in January 1995.  Thereafter, the issue was addressed in 
a January 1996 rating determination.  Only after that rating 
action was promulgated did the AOJ, in September and November 2002 
letters, provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in September and November 2002 
was not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the RO also 
issued a September 2003 SSOC which contained the regulations 
concerning the VCAA.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In addition 
to the September and November 2002 letters, the veteran was also 
notified of the VCAA laws and regulations as part of the September 
2003 SSOC.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 (2003), 
which require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2003).

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, effective 
January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim had 
been filed but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.  A review of the record demonstrates 
that the RO considered the old and new criteria.  Therefore, the 
veteran was made aware of the change.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Pursuant to the criteria in effect prior to January 12, 1998, a 
noncompensable rating was warranted for mild varicose veins or 
varicose veins with no symptoms.  A 10 percent rating was 
warranted where the evidence showed bilateral or unilateral 
moderate varicose veins with varicosities of superficial veins 
below the knee, with symptoms of pain or cramping on exertion.  
Where the evidence showed moderately severe varicose veins 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one to 
two centimeters in diameter, with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation, a 30 percent 
rating was warranted for bilateral varicose veins and a 20 percent 
rating for unilateral varicose veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

Under the new rating criteria, a noncompensable disability 
evaluation is warranted for asymptomatic palpable or visible 
varicose veins.  Varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of the 
extremity or compression hosiery warrant a 10 percent rating.  A 
20 percent rating is warranted for persistent edema, incompletely 
relieved by elevation of an extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 percent 
rating is warranted for massive, board-like edema with constant 
pain at rest.

A note following Diagnostic Code 7120 provides that the foregoing 
evaluations are for involvement of a single extremity.  If more 
than one extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined (under 38 C.F.R. § 
4.25), using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-00.

A review of the record demonstrates that the RO, in a March 1985 
rating determination, granted service connection for bilateral 
varicose veins and assigned a noncompensable disability 
evaluation.  

In January 1995, the veteran requested an increased evaluation for 
his service-connected bilateral varicose veins.  

In August 1996, the veteran was afforded a VA examination.  At the 
time of the examination, the veteran complained of numbness of the 
left leg from the knee to the heel with moderate to severe pain on 
standing for prolonged periods.  

Physical examination of the left leg revealed a scar in the left 
groin and several scars along the course of the greater saphenous 
vein and the short saphenous vein in the calf area.  The scars 
were tender and it as tender along the course of the greater 
saphenous vein to the left knee.  The veteran was noted to be 
complaining of numbness of the left leg from the knee to the heel.  
Sharp and dull stimulation did not appear to demonstrate numbness.  
A diagnosis of left greater saphenous vein varicosities status 
post ligation with stripping, status post varicose ulcerations 
lower left leg healed, was rendered.  

In December 1996, the RO assigned a 10 percent disability 
evaluation for bilateral varicose veins from the date of the 
veteran's January 1995 request for an increased evaluation.

At the time of an April 1997 outpatient visit, the veteran 
reported that his left leg was always swollen and that it had a 
lot of pain.  He also noted numbness and tingling on the dorsum of 
his left foot.  A superficial vein of the medial left leg was 
noted at that time.  An ultrasound of the lower left extremity 
revealed total compressibility and augmentation of flow and 
respiratory variation of the left common femoral vein, superficial 
femoral vein, and popiteal venous system.  

At the time of a May 2000 VA examination, the veteran reported 
having some pain in his left leg, particularly if he walked or did 
the treadmill or stood on his feet for a prolonged period of time.  
He stated that his veins would pop out and he would have mild 
swelling and discomfort in the medial left lower leg.  The veteran 
had no particular complaints with regard to his right leg.  

Physical examination of the varicosities of the lower extremities 
revealed that there were surgical scars in the left leg, thigh, 
and lower leg.  There was a series of scars in the lower 
extremity.  These scars were nontender.  There were 1+ inch scars 
in the medial aspect of the leg.  There were brawny changes in the 
lateral and medial aspects of the lower extremity, consistent with 
venous insufficiency of the lower extremity.  There was no edema 
present.  There was no pretibial edema.  Perthes testing was 
negative.  There were no palpable varicosities of note in either 
lower extremity.  When the cuff was inflated around the thigh 
there were no varicosities noted.  There was no change in the leg 
when lying supine or with raising of the leg.  There was also no 
swelling of the lower extremities. There was normal extremity 
girth circumference of the lower extremities, bilaterally.  It was 
the examiner's assessment that the veteran had status post 
resection of varicose vein, venous stripping, left greater 
saphenous system, with no evidence of recurrence of varicosities.  

In June 2003, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran reported 
that he was retired and not working.  He complained of 
intermittent popping of the veins over his left leg.  He also 
complained of swelling and dull to sharp pain all the time with 
regard to the medial lower left leg.  He had no complaints with 
regard to the right leg varicose veins.  He was told to wear TED 
hoses and keep his legs elevated while in the sitting position.  
He noted that such interventions did not help his problem.  His 
pain was aggravated with walking and standing on his feet for 
prolonged periods of time.  

Physical examination revealed horizontal scars on the left lower 
extremity secondary to stripping.  The scars were nontender.  They 
were one inch scars to the medial aspect of the leg.  The veteran 
had skin changes in the medial and lateral aspect of the lower 
extremity consistent with venous insufficiency of the lower 
extremity.  There were traces of edema noted to the bilateral 
lower extremities.  There were no varicose veins found in the 
bilateral lower extremities while the veteran was standing up or 
lying down.  A diagnosis of status post resection of varicose vein 
stripping of the left greater saphenous system with muscle spasm 
with no evidence of recurrence of the varicosities was rendered.  

The criteria for an evaluation in excess of 10 percent for 
varicose veins has not been met prior to January 12, 1998.  The 
objective medical evidence of record does not demonstrate that the 
veteran has had moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities of 
the long saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and no 
involvement of the deep circulation, at the time of any VA 
examination.

At the time of the veteran's August 1996 VA examination, a 
diagnosis of left greater saphenous vein varicosities status post 
ligation with stripping, status post varicose ulcerations lower 
left leg healed.  At the time of the veteran's May 2000 VA 
examination, there were only brawny changes in the lateral and 
medial aspects of the lower extremity, consistent with venous 
insufficiency of the lower extremity.  There was no edema present 
and Perthes testing was negative.  There were also no palpable 
varicosities of note in either lower extremity and when the cuff 
was inflated around the thigh there were no varicosities present  
There was also no change in the leg when lying supine or with 
raising of the leg and no swelling of the lower extremities.  
Moreover, the examiner diagnosed the veteran as having status post 
resection of varicose vein, venous stripping, left greater 
saphenous system, with no evidence of recurrence of varicosities.  

Finally, at the time of the June 2003 VA examination, the veteran 
complained of only intermittent popping of the veins over his left 
leg and he had no complaints with regard to the right leg varicose 
veins.  Physical examination revealed that the veteran had skin 
changes in the medial and lateral aspect of the lower extremity 
consistent with venous insufficiency of the lower extremity and 
trace edema in the bilateral lower extremities.  There were also 
no varicose veins noted in the bilateral lower extremities while 
the veteran was standing up or lying down and a diagnosis of 
status post resection of varicose vein stripping of the left 
greater saphenous system with muscle spasm and no evidence of 
recurrence of the varicosities was rendered.  


Rating Criteria since January 12, 1998

As to the new criteria, a separate 10 percent evaluation is 
warranted for each leg.  The veteran has reported having aching 
and fatigue in his legs after prolonged walking.  He has also 
reported wearing compression hosiery.  A 20 percent rating is not 
warranted for either leg as the clinical findings are absent for 
findings of persistent edema incompletely relieved by elevation of 
an extremity, stasis pigmentation, or eczema.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions contained 
in the rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  It is further provided in subsection 
(c) that in cases in which application of the schedule is not 
understood or the propriety of an extraschedular rating is 
questionable may be submitted to Central Office for advisory 
opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  There has been 
no showing by the veteran of extraordinary or exceptional 
disability from the service-connected bilateral varicose veins 
beyond that contemplated by the rating schedule such as frequent 
periods of hospitalization.  There has also been no notation that 
the veteran's bilateral varicose veins interfered with his 
employment. 

Moreover, the currently assigned schedular disability evaluation 
contemplates interference with employment and loss of time from 
work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's currently service-
connected bilateral varicose veins and the record does not 
suggest, based upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
disability such to require referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.


ORDER

A disability rating greater than 10 percent for bilateral varicose 
veins prior to January 12, 1998, is denied.

An increased evaluation for varicose veins, to the extent that 
separate 10 percent disability evaluations are granted for each 
leg as of January 12, 1998, is granted, subject to regulations 
governing the payment of monetary benefits.


REMAND

A review of the record demonstrates that the veteran was seen on 
numerous occasions for psychiatric problems while inservice, which 
resulted in varying diagnoses being rendered.  

Subsequent to service, the veteran has been treated for and 
diagnosed with various psychiatric illnesses, including bipolar 
disorder, schizoaffective disorder, and a bipolar affective 
disorder.  The bipolar affective disorder diagnosis was rendered 
at the time of the veteran's August 1996 VA examination.  

Based upon the inservice findings and the findings subsequent to 
service, the Board is of the opinion that the veteran should be 
scheduled for a VA examination to determine the nature and 
etiology of any current psychiatric disorder and whether it is 
related to the veteran's period of service.  

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2003).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, remand 
is required "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a VA examination of the veteran in 
order to determine the nature and etiology of any psychiatric 
disorder(s) including PTSD which may be present.  The claims file 
must be made available to the examiner.  Any indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is appropriate, the examiner should specify 
(1) whether each alleged stressor found was sufficient to produce 
PTSD; (2) whether the remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) whether there is a 
link between the current symptomatology and one or more of the in-
service stressors sufficient to produce PTSD by the examiner.  

Alternatively, if PTSD is not found on examination, the examiner 
should delineate all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  The examiner must also 
express an opinion as to whether any psychiatric disorder(s) found 
on examination is/are related to service.  Complete detailed 
rationale should be given for each opinion that is rendered.

2.  Pursuant to 38 C.F.R. § 3.655 (2003), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant pursuing an original, 
reopened or claim for an increase without good cause fails to 
report for examination, the claim will be denied.  This Remand 
serves as notice of the regulation.

3.  Thereafter, the RO should review the claims folder to ensure 
that all of the foregoing requested development has been 
completed.  

In particular, the RO should review the requested examination 
report and required opinions to ensure that they are responsive to 
and in complete compliance with the directives of this remand and 
if they are not, the RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



